DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Response to Amendment
The amendment filed 17 February 2022 has been entered. 
Claim(s) 1 is/are amended;
Claim(s) 14-20 is/are canceled;
Accordingly, claim(s) 1-13 and 21-27 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112 rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 11-12, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallfass (DE 102014208165 A1) in view of Christman (US 2013/0031870 A1), in further view of Huang (US 8726960 B1).
Regarding claim 1, Kallfass discloses an automatic packaging machine (Figs. 1-4) for enclosing packages in a pliable film ([0001]), the automatic packaging machine comprising:
a conveyor (18, Fig. 1) for moving a package (12) along a horizontal path through the packaging machine (left-right direction as shown in Fig. 1);
(transverse welding device 33) configured to at least one of cut or seal a pliable film (film rolled from film rolls 23 and 26) along an axis that is perpendicular to a longitudinal axis of the pliable film ([0031]); and
first and second side sealers (side sealing devices 47 mounted on support carriage 45) disposed on opposite sides of the conveyor (Figs. 2 and 4) and configured to cut the pliable film along the longitudinal axis of the pliable film([0035]-[0036]), wherein the first and second side sealers are configured to automatically adjust a vertical position thereof based on a known height of the package (“[0036] Since the side welding device 47 with the side welders 49 and 53 and the separating blade 57 are also arranged on the support carriage 45, they are adjusted in height together with this and above all together with the tong bands 38 and 41.”) and automatically adjust a horizontal distance between the first and second side sealers based on a known width of the package (“[0041] If the width of the object 12 is measured and processed by the packaging machine 11, the pincer bands 38 and 41 as well as the side welders 49 and 53 together with the separating blade 57 on the support carriage 45 can also be adjusted in their width”).  

Kallfass does not explicitly disclose wherein the first side sealer includes: 
front and rear carrier plates spaced from one another along the horizontal path and each defining an elongated cutout that extends in the direction perpendicular to the longitudinal axis of the pliable film, the elongated cutout of the rear carrier plate being configured to receive a trimmed portion of the pliable film, each of the elongated cutouts having an opened first end, and a second end, the front and rear carrier plates each having a 
upper and lower assemblies supported on the front and rear carrier plates. 

However, Christman discloses wherein the first side sealer (20) includes: 
front and rear carrier plates (front and rear plates of the cover, para. 20 and Fig. 2A) spaced from one another along the horizontal path and each defining an elongated cutout (cutout thereof to allow film to enter and exit) that extends in the direction perpendicular to the longitudinal axis of the pliable film (Figs. 2A-2B); and 
upper and lower assemblies supported on the front and rear carrier plates (110 and 120 are inside the cover as shown in Fig. 2A, thereby supported inside the front and rear carrier plates).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the first side sealer, as disclosed by Kallfass, to include front and rear carrier plates and upper and lower assemblies supported on the front and rear carrier plates, as taught by Christman, with the motivation to provide protection to the operator during operation while allowing the film and the trim to enter and exit.

Furthermore, Huang discloses each of the elongated cutouts (see the front and rear cutouts in Figs. 1 and 3) having an opened first end (left end in Fig. 3), and a second end (right end in Fig. 3), the front and rear carrier plates each having a vertically-extending cap extending (see the cap upon which driving motor 14 is mounted in Fig. 2, similar to the cap of Christman shown in Fig. 10) whereby the vertically-extending caps close the second ends of the elongated cutouts (Huang, Fig. 3)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the elongated cutouts, as disclosed by modified Kallfass, to have the second end closed, as taught by Huang, with the motivation to minimize the opening, thereby preventing safety hazard (for example, an operator’s finger going into it, or hot sealant exiting and burning an operator).

Regarding claim 2, modified Kallfass discloses the automatic packaging machine according to claim 1, further comprising a sensor (measuring device 20) for determining the height and width of the package (“[0039] In terms of the process sequence, an object 12, coming from the right, runs through the inlet module 14 in the flow direction D and passes the measuring device 20 of the measuring module 17. It is measured at least in length, advantageously also in width and / or in height. This can be done in the run without stopping.”)
Regarding claim 3, modified Kallfass discloses the automatic packaging machine according to claim 2, further comprising a controller in communication with the sensor and configured to receive the determined height and width of the package from the sensor, wherein the controller is configured to effect a movement of the first and second side sealers vertically and horizontally based on the determined height and width of the package, respectively (“A height of the pressing means or Tong bands adjustable, either electrically, advantageously automatically or automatically sensor-controlled based on the aforementioned height measurement of an object to be packaged” [0012]; “Alternatively and preferably it can be done with actuators, for example electrically, pneumatically or hydraulically. It can advantageously take place automatically or automatically under sensor control, whereby, for example, sensors in front of the transverse welding device measure the width of an object to be packaged and the distance between the pressing means is adjusted accordingly. It is preferred if the pressing means and the side welding devices can be adjusted synchronously with a center line of the web or are adjusted automatically.” [0013]; it is understood that automatic sensor control adjustment of height and width requires a controller in communication with the sensor and the first and second side sealers).  
Regarding claim 4, modified Kallfass discloses the automatic packaging machine according to claim 2, wherein the sensor is a dimension light barrier sensor (“Different sensors can be used for the measurement, advantageously optical sensors for height and width, for example designed as reflex light barriers”, [0029]).  
Regarding claim 5, modified Kallfass discloses the automatic packaging machine according to claim 1, further comprising:
a vertical rail supporting at least the first side sealer, wherein the first side sealer is configured to move in a vertical direction along an axis of the vertical rail (height adjustable means disclosed in [0012] and [0034] act as a vertical rail supported on the support slide 45); and
(actuators disclosed in [0013] act as a horizontal rail to automatically adjust width-wise).  
Regarding claim 6, modified Kallfass discloses the automatic packaging machine according to claim 1, wherein an upper assembly (upper side welder 49) includes:
 a drive motor having a rotatable drive shaft (though not explicitly disclosed, it is clear from Fig. 4 that there is a motor connected to the upper assembly to function much like Subject Application);
an upper first pulley (right pulley on which the bands 50 rotate) non-rotatably coupled to the rotatable drive shaft, such that the upper first pulley rotates with a rotation of the rotatable drive shaft;
an upper second pulley (left pulley) horizontally spaced from the upper first pulley;
an upper drive belt (band 50) drivingly coupled to the upper first and second pulleys; and
a knife (57) disposed between the upper first and second pulleys and configured to cut the pliable film as the pliable film is transmitted past the knife via the upper drive belt.  
Regarding claim 7, modified Kallfass discloses the automatic packaging machine according to claim 6, wherein the lower assembly (lower side welder 53) includes: 
a drive motor having a rotatable drive shaft (though not explicitly disclosed, it is clear from Fig. 4 that there is a motor connected to the lower assembly to function much like Subject Application);
(right pulley on which the band 54 rotate) non-rotatably coupled to the rotatable drive shaft of the lower assembly, such that the lower first pulley rotates with a rotation of the rotatable drive shaft of the lower assembly;
a lower second pulley (left pulley) horizontally spaced from the lower first pulley; and
a lower drive belt (54) drivingly coupled to the lower first and second pulleys and in opposing relation with the upper drive belt.  
Regarding claim 8, modified Kallfass discloses the automatic packaging machine according to claim 7, further comprising first and second jaw members (38/41) disposed in front of the upper and lower assemblies (Fig. 4), wherein the first and second jaw members are configured to move between a spaced-apart configuration in which the pliable film is received therebetween, and a closed configuration to guide the pliable film to between the upper and lower drive belts ([0033]-[0036]).  
Regarding claim 9, modified Kallfass discloses the automatic packaging machine according to claim 8, wherein each of the first and second jaw members includes: 
front and rear pulleys (see front and rear pulleys of 38/41, Fig. 4); and
a belt operably coupled to the front and rear pulleys (see belt coupled to 38/41).  
Regarding claim 11, modified Kallfass discloses the automatic packaging machine according to claim 1, further comprising first and second jaw members (38/41) disposed in front of the upper and lower assemblies (Fig. 4), wherein the first and second jaw members are configured to move between a spaced-apart configuration in which the pliable film is received therebetween, and a closed configuration to guide the pliable film to between the upper and lower drive belts ([0033]-[0036]).  
Regarding claim 12, modified Kallfass discloses the automatic packaging machine according to claim 11, wherein each of the first and second jaw members includes: 
front and rear pulleys (see front and rear pulleys of 38/41, Fig. 4); and
a belt operably coupled to the front and rear pulleys (see belt coupled to 38/41).  
Regarding claim 23, modified Kallfass discloses the automatic packaging machine according to claim 6, wherein the knife of the first side sealer is an elongated blade (57, Kallfass; 230, Christman).  
Regarding claim 24, modified Kallfass discloses the automatic packaging machine according to claim 1, further comprising:
an upper plate supporting the upper assembly thereon and fixed to the front and rear carrier plates (Christman - upper plate of the top cover); and
a lower plate supporting the lower assembly thereon and fixed to the front and rear carrier plates (lower plate of the bottom cover), wherein the upper and lower plates define a channel therebetween configured for passage of the trimmed portion (Figs. 2A-2B).  
Regarding claim 25, modified Kallfass discloses the automatic packaging machine according to claim 1, further comprising upper and lower trim assemblies disposed partially in front of and laterally offset from the respective upper and lower assemblies of the first side sealer (Fig. 4).  
Regarding claim 26, modified Kallfass discloses the automatic packaging machine according to claim 25, further comprising a trim discharge unit configured to receive the trimmed portion from the upper and lower trim assemblies (Christman – 220, Fig. 3), the trim discharge unit including a conveyor belt (220 is a conveyor belt) disposed underneath a (Fig. 3).  
Regarding claim 27, modified Kallfass discloses the automatic packaging machine according to claim 26, wherein the conveyor belt extends transversely relative to the conveyor (Christman’s 220 has transversal movement in comparison to 210, as shown in Fig. 3).

Claim(s) 10, 13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallfass in view of Christman and Huang, in further view of Mous (US 2020/0391888 A1, note that its foreign priority NL 2023321 is filed June 17, 2019).
Regarding claim 10, modified Kallfass discloses the automatic packaging machine according to claim 6.
Kallfass does not explicitly disclose the automatic packaging machine further comprising a trim belt disposed alongside of the upper drive belt and configured to receive a trimmed portion of the pliable film from the upper drive belt and to discard the trimmed portion.  
However, in the same field of package sealing and cutting art, Mous discloses “[0075] Alternatively and/or additionally, the trimming assembly 152 may be configured to remove the excess web part 154 from the mail product 56 through clamping and/or pulling, e.g. using one or more belts, of the excess web part 154, in particular through pulling the excess web part 154 away from the mail product 56.”
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the automatic packaging machine, as disclosed by Kallfass, to a trim belt disposed alongside of the upper drive belt and Mous, with the motivation to pull away the excess film material away from the packaging material, as disclosed in para. 0075.
Regarding claim 21, modified Kallfass discloses the automatic packaging machine according to claim 10, wherein each of the trim belt and the upper drive belt is operably coupled to the drive motor such that the trim belt and the upper drive belt move at the same speed (though not explicitly disclosed, it is clear from Fig. 4 that there is a motor connected to the trim belt and the upper drive belt to function much like Subject Application, at the same speed to move the film at the same speed without stretching).  
Regarding claim 22, modified Kallfass discloses the automatic packaging machine according to claim 21, further comprising a jaw member (41) disposed in front of the lower assembly (Fig. 4), wherein the jaw member includes: 
front and rear pulleys (front and rear pulleys thereof); and
a belt operably coupled to the front and rear pulleys (belt thereof), wherein the belt of the jaw member is operably coupled to the drive motor such that the belt of the jaw member moves at the same speed as the trim belt and the upper drive belt (though not explicitly disclosed, it is clear from Fig. 4 that there is a motor connected to the trim belt and the jaw member belt to function much like Subject Application, at the same speed to move the film at the same speed without stretching).  

Regarding claim 13, modified Kallfass discloses the automatic packaging machine according to claim 1.
Kallfass does not explicitly disclose the automatic packaging machine further comprising a trim belt disposed alongside of the upper drive belt and configured to receive the trimmed portion of the pliable film from the upper drive belt and to discard the trimmed portion.  
However, in the same field of package sealing and cutting art, Mous discloses “[0075] Alternatively and/or additionally, the trimming assembly 152 may be configured to remove the excess web part 154 from the mail product 56 through clamping and/or pulling, e.g. using one or more belts, of the excess web part 154, in particular through pulling the excess web part 154 away from the mail product 56.”
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the automatic packaging machine, as disclosed by Kallfass, to a trim belt disposed alongside of the upper drive belt and configured to receive a trimmed portion of the pliable film from the upper drive belt and to discard the trimmed portion, as taught by Mous, with the motivation to pull away the excess film material away from the packaging material, as disclosed in para. 0075.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731